MEMORANDUM2
Detrice Rodgers appeals pro se the district court’s judgment dismissing, for failure to exhaust administrative remedies, her action alleging that the defendant improperly terminated her employment in violation of the Rehabilitation Act after she sustained an on-the-job injury. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal, Vinieratos v. United States, 939 F.2d 762, 767-68 (9th Cir.1991), and we affirm.
Because Rodgers failed to exhaust her administrative remedies with the Equal Employment Opportunity Commission (“EEOC”) regarding her claim of disability, the district court properly dismissed Rodgers’ Rehabilitation Act claim. Cf. Boyd v. United States Postal Serv., 752 F.2d 410, 414 (9th Cir.1985) (holding in an action under the Rehabilitation Act that plaintiff must exhaust administrative remedies by bringing a timely grievance to the attention of an EEOC counselor); Shah v. Mt. Zion Hosp. & Med. Ctr. ., 642 F.2d 268, 271-72 (9th Cir.1981) (holding that plaintiff may not expand his Title VII claims at trial with claims not reasonably raised before the EEOC).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.